
	
		III
		111th CONGRESS
		2d Session
		S. CON. RES. 50
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2010
			Mr. Reid (for himself,
			 Mr. Burris, Mrs. Boxer, and Mrs.
			 Feinstein) submitted the following concurrent resolution; which was
			 referred to the Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Recognizing the historic founding of the
		  Black Stuntmen’s Association and the Coalition of Black Stuntmen and
		  Women.
	
	
		Whereas a group of African-American stuntmen, athletes,
			 and extras founded the Black Stuntmen’s Association in Los Angeles, California,
			 in 1967 to combat racial discrimination and create equal opportunities for all
			 people of color in the motion picture and television stunt industry;
		Whereas the Coalition of Black Stuntmen and Women was
			 formed in 1973 to continue the fight against racial bias in the
			 industry;
		Whereas motion picture and television productions at the
			 time commonly featured White stuntmen and women as stunt doubles for
			 African-American actors and those of other races, using makeup to darken their
			 complexion in a process known as a “paint-down”;
		Whereas African-Americans were routinely denied job
			 opportunities and formal training in the stunt industry due to lingering
			 racism;
		Whereas the increased use of African-American actors in
			 motion pictures and television in the 1960s brought more attention to the
			 common industry practice of using only White stuntmen and women;
		Whereas the Black Stuntmen’s Association and the Coalition
			 of Black Stuntmen and Women pursued legal action to bring additional diversity
			 to the motion picture and television industry and continued to monitor
			 compliance with the resulting agreements;
		Whereas the original members of the Black Stuntmen’s
			 Association and the Coalition of Black Stuntmen and Women paved the way for
			 greater racial equality in the motion picture and television industry in the
			 ensuing years, but in many cases were unable to benefit from their hard-won
			 victory;
		Whereas the efforts of the Black Stuntmen’s Association
			 and the Coalition of Black Stuntmen and Women also helped tear down
			 discriminatory barriers and prejudices in other parts of the motion picture and
			 television industry, both in front of and behind the camera; and
		Whereas members of the Black Stuntmen’s Association and
			 the Coalition of Black Stuntmen and Women have made a significant and lasting
			 contribution to the quality of motion picture and television productions in the
			 United States: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the historic founding of the
			 Black Stuntmen’s Association and the Coalition of Black Stuntmen and Women,
			 and
			(2)honors the
			 contributions of these organizations and their members in the fight for racial
			 equality and justice in the motion picture and television industry.
			
